--------------------------------------------------------------------------------

Exhibit 10.4



Release Agreement
 
This Release Agreement (the “Agreement”), by and between Internap Corporation
(the “Company”) and Peter Aquino (“You” or “Your”) (the Company and You
collectively referred to as the “Parties”) is entered into and effective as of
May 8, 2020 (the “Effective Date”).  You and the Company previously entered into
that certain Employment Agreement, dated as of September 12, 2016, as amended
from time to time (the “Employment Agreement.”)
 
1.         Separation Date.  The Parties acknowledge and agree that Your
employment with the Company terminated effective as of May 8, 2020 (the
“Separation Date”).  On the earliest to occur of (i) the next regularly schedule
payroll date, (ii) the 30th day following the Separation Date, and (iii) any
earlier date as required by applicable law, the Company will pay You all accrued
but unpaid Base Salary (as defined in the Employment Agreement) as of the
Separation Date.
 
2.         Separation Payments.  Provided that You satisfy the conditions of
this Agreement, including the return of all Company property, and do not revoke
this Agreement, the Company shall pay You separation payments equal to
$2,222,000 in the aggregate, minus all applicable withholdings, including taxes
and Social Security (the “Separation Payments”).  The Separation Payments shall
be paid on the following schedule, in each case provided that you have returned
an executed version of this Agreement to the Company’s Vice President, Human
Resources Department, at 250 Williams Street NW, Suite E100, Atlanta Georgia,
30303 with all periods for revocation having expired prior to the 60th day
following the Separation Date: (x) $1,652,000 will be paid in equal installments
in accordance with the Company’s standard payroll practices, with the first such
payment occurring on the first payroll date on or immediately following the 60th
day following the Separation Date and the last such payment occurring on the
payroll date on or immediately preceding December 31, 2020 and (y) $570,000 will
be paid in a lump sum on the second anniversary of the Separation Date. 
Notwithstanding the foregoing payment schedule, any unpaid Separation Payments,
subject to compliance with the execution and non-revocation requirements of the
preceding sentence, will become immediately payable upon the consummation of a
Change of Control (as defined in the Employment Agreement) which occurs
following the Separation Date.  Because You are no longer employed, Your rights
to any particular employee benefit shall be governed by applicable law and the
terms and provisions of the Company’s various employee benefit plans and
arrangements.  Additionally, the Company will pay You a lump sum payment of
$200,000 on the earliest to occur of (i) the first payroll date in March of 2021
(but no later than March 15, 2021) and (ii) the consummation of a Change of
Control which occurs following the Separation Date, minus all applicable
withholding, including taxes and Social Security, in full satisfaction of all
amounts owed to You under the Long-Term Cash Award Agreement entered into by and
between You and the Company as of April 8, 2019; following such payment, You
will have no further rights to any payments or benefits under such Long-Term
Cash Award Agreement.  You acknowledge that the Separation Date shall be the
date used in determining benefits under all Company employee benefit plans. The
Company’s obligation to provide You with the payments set forth above shall
terminate immediately upon any material breach by You of this Agreement or any
post-termination obligations to which You are subject.  You agree that the
treatment of any equity-based compensation awards granted to You by Company
under an Equity Agreement (as defined in the Employment Agreement) will be
governed by the terms of such awards and such Equity Agreement. Following the
Separation Date, the Company will not grant You any equity-based compensation
awards.
 
Notwithstanding anything to the contrary set forth above, if You breach this
Agreement, You acknowledge and agree that: (a) You shall return to the Company
ninety-five percent (95%) of the Separation Payments within ten (10) calendar
days after receiving notice from the Company of Your breach, as such amount is
not deemed earned absent Your full compliance with this Agreement; and (b) the
remaining five percent (5%) of the Separation Payments shall constitute full and
complete consideration sufficient to support enforcement of this Agreement
against You, including, but not limited to, enforcement of Your release of
claims set forth below.
 


- 1 -

--------------------------------------------------------------------------------


3.           Release.  In exchange for the consideration set forth above, You
release and discharge the Company1 from any and all claims, charges, or lawsuits
of any kind or nature (and will not cause any action or claim to be commenced)
based upon facts, transactions, or omissions that occurred on or before the date
You sign this Agreement, including, but not limited to, claims arising out of
Your employment or the cessation of Your employment, claims arising out of the
Employment Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§
1001-1461, claims to stock options, claims to the vesting of stock options,
claims arising out of or relating to equity or other ownership interest in the
Company, claims for breach of contract, claims for tort, negligent hiring,
negligent retention, negligent supervision, negligent training, employment
discrimination, retaliation, or harassment, as well as any other statutory or
common law claims, at law or in equity, recognized under any federal, state, or
local law. You also release any claims for unpaid back pay, sick pay, vacation
pay, expenses, bonuses, claims arising out of or relating to equity or other
ownership interest in the Company, claims to commissions, attorneys’ fees, or
any other compensation.  You agree that You are not entitled to any additional
payment or benefits from the Company, except as set forth in this Agreement. You
further agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness and that You do not believe
that this Agreement is a subterfuge to avoid disclosure of sexual harassment or
gender discrimination allegations or to waive such claims. You acknowledge and
represent that You (i) have been fully paid (including, but not limited to, any
overtime to which You are entitled, if any) for hours You worked for the
Company, and (ii) do not claim that the Company violated or denied Your rights
under the Fair Labor Standards Act.  Notwithstanding the foregoing, the release
of claims set forth in this Section does not waive (x) Your right to receive
benefits under the Company’s 401(k) or pension plans, if any, that either (a)
have accrued or vested prior to the Effective Date, or (b) are intended, under
the terms of such plans, to survive Your separation from the Company, (y) Your
rights to be indemnified under the Indemnity Agreement (as defined in the
Employment Agreement) or any other indemnification arrangement or D&O insurance
policy applicable to You or (z) Your rights to enforce this Agreement.
 
4.         ADEA/OWBPA Waiver.  By agreeing to this provision, You release and
waive any right or claim against the Company1 arising out of Your employment or
the termination of Your employment with the Company under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release
and waiver referred to as the “Waiver”). You understand and agree that, (i) this
Agreement is written in a manner that You understand; (ii) You do not release or
waive rights or claims that may arise after You sign this Agreement; (iii) You
waive rights and claims You may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which You are already entitled; (iv) You are advised to consult with an attorney
before signing this Agreement; (v) You have twenty-one (21) calendar days from
receipt of this Agreement to consider whether to sign it (the “Offer Period”). 
The Parties agree that the Company may revoke this offer at any time.  However,
if You sign before the end of the Offer Period, You acknowledge that Your
decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period.  You agree that changes or
revisions to this Agreement, whether material or immaterial, do not restart the
running of the Offer Period; (vi) You have seven (7) calendar days after signing
this Agreement to revoke this Agreement (the “Revocation Period”).  If You
revoke, the Agreement shall not be effective or enforceable and You shall not be
entitled to the consideration set forth in this Agreement. To be effective, the
revocation must be in writing and received by [the Company’s Vice President,
Human Resources Department, at 250 Williams Street NW, Suite E100, Atlanta
Georgia, 30303], prior to expiration of the Revocation Period; and (vii) this
Waiver shall not become effective or enforceable until the Revocation Period has
expired.
 
5.          No Admission of Liability. This Agreement is not an admission of
liability by the Company.1  The Company denies any liability whatsoever.  The
Company enters into this Agreement to reach a mutual agreement concerning Your
separation from the Company.
 
6.           Restrictive Covenants and Dispute Resolution.  You acknowledge and
agree that You continue to be subject to the provisions of Articles V and VI and
Section 7.2 of the Employment Agreement, the terms of which survive Your
separation from the Company and are incorporated herein mutatis mutandis.
 
7.        Return of Company Property. You shall immediately return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, mobile phone, keys, passcards, credit
cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor, and client lists), tapes, laptop computer,
electronic storage device, software, computer files, marketing and sales
materials, and any other property, record, document, or piece of equipment
belonging to the Company.  You shall not (a) retain any copies of the Company’s
property, including any copies existing in electronic form, which are in Your
possession, custody, or control, or (b) destroy, delete, or alter any Company
property, including, but not limited to, any files stored electronically,
without the Company’s prior written consent. The obligations contained in this
Section shall also apply to any property which belongs to a third party,
including, but not limited to, (i) any entity which is affiliated or related to
the Company, or (ii) the Company’s customers, licensors, or suppliers.
 

--------------------------------------------------------------------------------

1 For purposes of Section 3, 4, and 5 of this Agreement, the term “Company”
includes the Company, the Company’s parents, subsidiaries, affiliates, and all
related companies, as well as each of their respective current and former
officers, directors, shareholders, members, managers, employees, agents, and any
other representatives, any employee benefits plan of the Company, and any
fiduciary of those plans, in each case, in their capacity as such.


- 2 -

--------------------------------------------------------------------------------


8.          Prohibited Post-Employment Activities.  You acknowledge and agree
that, effective as of the Separation Date: (a) You removed any reference to the
Company as Your current employer from any source You control, either directly or
indirectly, including, but not limited to, any Social Media such as LinkedIn,
Facebook, Google+, Twitter and/or Instagram, and (b) You are not permitted to
represent Yourself as currently being employed by the Company to any person or
entity, including, but not limited to, on any Social Media. For purposes of this
Section, “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages and other
content, such as videos.
 
9.        Entire Agreement.  This Agreement, together with the provisions of the
Employment Agreement incorporated herein, constitutes the entire agreement
between the Parties.  This Agreement supersedes any prior communications,
agreements, or understandings, whether oral or written, between the Parties
arising out of or relating to Your employment and the termination of that
employment.  Other than the terms of this Agreement, no other representation,
promise, or agreement has been made with You to cause You to sign this
Agreement.
 
10.       Non-Interference.  Notwithstanding anything to the contrary set forth
in this Agreement or in any other agreement between You and the Company, nothing
in this Agreement or in any other agreement shall limit Your ability, or
otherwise interfere with Your rights, to (a) file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission (each a “Government Agency”), (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, (c) receive an award for information
provided to any Government Agency, or (d) engage in activity specifically
protected by Section 7 of the National Labor Relations Act, or any other federal
or state statute or regulation.
 
11.       Voluntary Agreement.  You acknowledge the validity of this Agreement
and represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.
 
12.        Execution.  This Agreement may be executed in one or more
counterparts, including, but not limited to, facsimiles and scanned images, and
it shall not be necessary that the signatures of all Parties hereto be contained
on any one counterpart.  Each counterpart shall for all purposes be deemed to be
an original, and each counterpart shall constitute this Agreement.
 
14.       Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAWS OF GEORGIA OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.
 
If the terms set forth in this Agreement are acceptable, please initial each
page, sign below and return the signed original to the Vice President, Human
Resources Department, on or before the 21st day after You receive this
Agreement.  If the Company does not receive a signed original on or before the
21st day after You receive this Agreement, then this offer is revoked, and You
shall not be entitled to the consideration set forth in this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.
 
Internap Corporation
Peter Aquino
   
By: Michael Sicoli
/s/ Peter Aquino
   
Its: Chief Executive Officer

Date: May 8, 2020
   
Date: May 8, 2020
 





- 3 -

--------------------------------------------------------------------------------